Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 15 November 2016. It is noted, however, that applicant has not filed a certified copy of the KR10-2016-0151781 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 September 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “an entire modeling area” as recited in line 10 is confusing because the size of the entire modeling area is not clearly described in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 4,898,495) in view of Jenkins et al. (US 4,830,111).
Regarding claim 1, Lin discloses  a non-powered seawater pumping apparatus for reducing seawater intrusion in a land in which an aquifer with a seawater-fresh water boundary surface is formed, the apparatus comprising: a pumping pipe (pipes 16, 80, 82) having two open end portions, a first end portion (end portion of pipe 82 adjacent diffuser system 14; Figs. 6, 7A) of the open end portions being positioned below a sea level and a second end portion (end portion of pipe 16 located in the salt ground water 35; Fig. 7A) being positioned below the seawater-fresh water boundary surface (interface 36) in the land (as shown in Fig. 7A); and, wherein: the pumping pipe is filled with seawater (salt ground water 35) (Figs. 6, 7A, and 7B;  col. 6, line 60 - col. 7, line 22).  Lin fails to explicitly teach a well disposed to surround a lateral surface of a land-buried portion of the pumping pipe, which is buried in the land, so as to space away the land-buried portion of the pumping pipe from the land; and the well comprises a screen having a plurality of through holes formed along a circumference of the well at a lower end portion of the well.  Jenkins teaches a well (casing 12) disposed to surround a lateral surface of a land-buried portion of the pumping pipe (suction pipe 46), which is buried in the land, so as to space away the land-buried portion of the pumping pipe from the land; and the well comprises a screen (described in col. 3, line7 as screen 48, but illustrated in Fig. 2 as screen 68) having a plurality of through holes formed along a circumference of the well at a lower end portion of the well (Figs. 1 and 2; col. 2, lines 30 - 36; col. 3, lines 1 - 8).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Lin with the well and well screen as taught by Jenkins to prevent soil from entering the wellbore and clogging the pumping pipe.
Regarding claim 2, Lin further discloses a check valve (check valve 60) installed in the pumping pipe (16, 80, 82) and configured to prevent seawater from flowing backward in a direction toward the second end portion (end portion of pipe 16 located in the salt ground water 35; Fig. 7A) from the first end portion (end portion of pipe 82 adjacent diffuser system 14; Figs. 6, 7A) (Figs. 6 and 7A; col. 6, lines 49 - 52).
Regarding claim 3, Lin fails to disclose the through holes of the screen have a diameter that is large enough to allow seawater to pass through the through holes but small enough to prevent soil of the aquifer from passing through the through holes and a space between the well and the lateral surface of the land-buried portion is at least partially filled with seawater.  Jenkins teaches the through holes (screens inherently have holes) of the screen (48, 68) have a diameter that is large enough to allow seawater to pass through the through holes and a space between the well and the lateral surface of the land-buried portion is at least partially filled with seawater (Fig. 2; col. 3, lines 6 - 8).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Lin with the well and well screen as taught by Jenkins to prevent soil from entering the wellbore and clogging the pumping pipe.  Jenkins fails to explicitly teach the diameter of the through holes are small enough to prevent soil of the aquifer from passing through the through holes, but in order for the screen to perform the function for which it is designed, the through holes in the screen used in a wellbore would obviously be small enough to prevent at least some soil particles of the aquifer from passing through the through holes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/5/2022